         Case 1:20-cv-00047-BMC Document 11 Filed 02/27/20 Page 1 of 2 PageID #: 39

                                            A Professional Corporation
                                  MARTINEZ                &    R ITORTO
                                                 Attorneys at Law

30 Wall Street, 8th Floor                                                                  Tel. 212-248-0800
New York, New York 10005                                                                   Fax. 212-248-0990



                                                     February 27, 2020

       Via ECF
       Honorable Brian M. Cogan
       United States District Judge
       Eastern District of New York
       225 Cadman Plaza East, Chambers 704S
       Brooklyn, NY 11201

                                   Re: Lynda v. JetBlue Airways Corporation
                                        Docket No.: 20-CV-47 (BMC)

       Dear Judge Cogan:

              The Parties submit this joint letter pursuant to Your Honor’s Order and Notice of Initial
       Conference, dated January 13, 2020, in anticipation of the Initial Conference before the Court
       scheduled for March 3, 2020, at 4:30 pm.

               The above-referenced action arises out of an alleged incident on board JetBlue Flight 1562
       from Grantley Adams International Airport, in Barbados, bound for John F. Kennedy
       International Airport, NY, on November 28, 2019. Plaintiff alleges that the flight attendants on
       board the aircraft treated him in an unfair manner, denied him boarding, and wrongfully had him
       escorted from the flight by local law enforcement. Plaintiff alleges that, after he was deplaned,
       he was taken into custody and questioned by law enforcement officers, but ultimately released.
       He further alleges that he was permitted to board another JetBlue flight the following day and
       thereby returned to New York.

               Plaintiff’s Complaint contains causes of action for Breach of Contract, Violation of the
       Federal Aviation Act of 1958, False Imprisonment, Intentional Infliction of Emotional Distress,
       Assault, Battery, and Punitive Damages. Jurisdiction in this matter is based upon federal question,
       28 U.S.C. §1331, for alleged violation of the Federal Aviation Act of 1958. Defendant has denied
       all material allegations of Plaintiff’s Complaint, and asserted various defenses to Plaintiff’s
       common law claims. Defendant contemplates a possible dispositive motion after the conclusion
       of fact discovery.

                 Respectfully Submitted,

        ROGER V. ARCHIBALD, PLLC.                       MARTINEZ & RITORTO, P.C.


        BY:___/s Roger V. Archibald______              By _/s Michael Maragoudakis_________
           Roger V. Archibald                            Michael Maragoudakis (MM8088)
Case 1:20-cv-00047-BMC Document 11 Filed 02/27/20 Page 2 of 2 PageID #: 40



26 Court Street, Suite 711         30 Wall Street, 8th Floor
Brooklyn, N.Y. 11242               New York, New York 10005
(718) 779-8910                     (212) 248-0800

Attorneys for Plaintiff            Attorneys for Defendant
                                   JETBLUE AIRWAYS CORPORATION




                                    2
